DETAILED ACTION
	1.	This action is in response to the application election filed on 10/19/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species V: figures 1, 6, and 11-12 directed to claims 1-6, 8, 16, and 17 in the reply filed on 10/19/22 is acknowledged.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Macerini (US 20170373201) in view of Tsuchiya et al. (US 20120120694).
Regarding claim 1: Macerini disclose a photovoltaic inverter (i.e. figure 4), comprising: 
an inverter circuit (i.e. 30); 
a first discharging circuit (i.e. circuit includes switch 18); and 
a controller (i.e. controller that control switch 18), 
a port capacitor (i.e. capacitor coupled to port 21 and 22), wherein the port capacitor comprises a first group of Y capacitors (i.e. capacitors connects to lines 21, 22 and ground); 
the first discharging circuit (i.e. circuit includes switch 18) is connected between a common terminal (i.e. 14) of the first group of Y capacitors (i.e. capacitors connects to lines 21, 22 and ground) and a direct current bus (i.e. DC bus 21, 22), wherein the common terminal (i.e. 14) of the first group of Y capacitors is grounded (i.e. ground); 
the controller (i.e. controller that control switch 18) is configured to control, when receiving a rapid shutdown instruction (i.e. by short circuit), the first discharging circuit (i.e. controller that control switch 18) to operate (i.e. using switch 18 to discharge); and 
the first discharging circuit (i.e. circuit includes switch 18) is configured to discharge electrical energy of the port capacitor (i.e. capacitors connects to lines 21, 22 and ground) (i.e. ¶ 52-55),
 but does not specifically disclose a first direct current to direct current (DCDC) converter; wherein the first DCDC converter is connected to a photovoltaic array at an input side of the first DCDC converter, and is connected to an input side of the inverter circuit at an output side of the first DCDC converter; a port capacitor is connected between a positive input end and a negative input end of the first DCDC converter, wherein the port capacitor comprises an X capacitor.
 Tsuchiya et al. disclose a power converter (i.e. figure 1) a first direct current to direct current (DCDC) converter (i.e. converter of 10); 
wherein the first DCDC converter (i.e. converter of 10) is connected to a photovoltaic array (i.e. 1) at an input side of the first DCDC converter (i.e. converter of 10), and is connected to an input side of the inverter circuit (i.e. 20) at an output side of the first DCDC converter (i.e. converter of 10); 
a port capacitor (i.e. 11) is connected between a positive input end and a negative input end (i.e. P/N) of the first DCDC converter (i.e. converter of 10), wherein the port capacitor (i.e. 11) comprises an X capacitor (i.e. capacitor that connected between P/N).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Macerini’s invention with the power converter as disclose by Tsuchiya et al. to provide a power conditioner for photovoltaic power generation that can prevent acceleration of deterioration of a solar battery and reduce power loss.
Regarding claim 16: Macerini disclsoes  a photovoltaic array (i.e. 20), wherein the photovoltaic inverter (i.e. inverter of figure 4) is connected to an output side of the photovoltaic array (i.e. 20) at an input side of the photovoltaic inverter (i.e. inverter of figure 4); and the photovoltaic inverter is configured to convert direct current (i.e. from 20) electricity outputted by the photovoltaic array into alternating current electricity (i.e. AC) and output the alternating current electricity (i.e. AC to grid).
 	Regarding claim 17: (i.e. figure 4) wherein the method is performed by the photovoltaic inverter (i.e. inverter of figure 4) according to claim 1; and the method comprises: controlling (i.e. by the controller that control the switch 18), when receiving a rapid shutdown instruction, the first discharging circuit (i.e. circuit includes switch 18) to operate to discharge electrical energy of the port capacitor (i.e. capacitor coupled between 21 and 22) (i.e. ¶ 52-55).

Allowable Subject Matter
6.	Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838